By JUDGE DONALD H. KENT
The City of Alexandria has filed a Motion for Summary Judgment taking the position that the plaintiff failed to substantially comply with Section 8.01-222 of the Code.
The plaintiff has sought to recover damages from the City for personal injuries he sustained as a result of the alleged negligence of the City in permitting a layer of ice to form on a sidewalk. The plaintiff, within the six month statutory period, provided actual notice to the City through the City Attorney by way of an oral statement rather than a written statement. The City Attorney agreed to look into the matter to determine if a settlement could be made. Representatives of the City accompanied the plaintiff to the site of the incident and took pictures as part of their investigation.
The law is clear that unless explicit notice in writing of the time and place of the accident is furnished the proper public official substantially in accordance with the statute, when there is a claim of municipal negligence, the likelihood of prompt attention to the matter to protect the interests of the municipality and the public is materially diminished, Town of Crewe v. Marler, 228 Va. 109, decided September 7, 1984. The Court finds that the oral statements to the City Attorney failed to substantially comply *337with the statute, even though the City had actual notice of the time and place of the accident.